Citation Nr: 1418335	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-09 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a rating decision in January 1998, the RO denied the claim of service connection for a back disability.  After the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not file a timely appeal of the January 1998 rating decision, and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran. 

2.  The additional evidence since the rating decision in January 1998 relates to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied the claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been presented and the claim for service connection for a back disability is been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in January 1998, the RO denied the claim for service connection for a back disability on the basis that the evidence failed to establish a causal relationship between the Veteran's back condition and service-connected arthritis of the left knee.  See 38 C.F.R. § 3.310 (2013).  Ultimately, that January 1998 rating decision became final because the appellant failed to appeal the decision within the prescribed time and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the appellant.  The January 1998 decision is therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

At the time of the January 1998 rating decision the evidence consisted of the Veteran's personnel records, the service treatment records, VA examination reports, and VA treatment records.  An August 1985 VA treatment record noted a complaint of low back pain since an automobile accident two years earlier.  A VA examination report in July 1990, noted complaints of low back pain with mild disc narrowing at L5-S1.  A VA general examination report in May 1992 noted an impression of chronic mechanical low back pain having onset in 1991.  There was no history of an injury to the low back.  A VA joints examination report in October 1997, noted a limp on the left lower extremity.  The examiner diagnosed lumbosacral strain, intermittently symptomatic without radiculopathy.  The examiner opined that it was unlikely that the back condition would have resulted from the left knee condition because x-rays of the knees showed symmetrical degenerative changes, and as such, it was unlikely that the Veteran would be demonstrating a gait pattern that would favor one leg or the other.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a rating decision in August 2010, the RO denied the application to reopen the claim for service connection for a back disability, to include L5-S1 disc narrowing and degenerative changes of the lumbar spine, because the RO determined that the additional evidence was not new and material as it did not raise a reasonable possibility of substantiating the claim.  The RO specifically found that there was no medical evidence of a back disability during service, arthritis of the lumbar spine did not become manifest within one year of discharge from service, and no evidence established a connection between a back disability and service.  

Evidence added to the record since the time of the last final decision includes VA and private treatment records that document treatment for the back.  Also of record is a VA spine examination report dated in January 2011, which contains a diagnosis of degenerative disc disease of the lumbar spine.  The examiner addressed the Veteran's contention relating the lumbar spine disability to the service-connected knee disability, and opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbosacral spine was caused or secondary to the knee disability, rather the condition was most likely attributable to the Veteran's 30 years of heavy manual labor post-service discharge.  The examiner noted a slightly limping gait on the left lower extremity.  The examiner further noted that clinically, in the usual course of events, an abnormality of gait caused by a condition of a lower extremity would cause symptomatology in the spine, however, these back symptoms would have been manifest sooner than 30 years after the Veteran's left knee injury.

Despite the noted history, the medical evidence shows that the Veteran complained of low back pain and there were clinical findings associated with the lower back in 1985 and since the early 1990's, and in 1997 the Veteran reported a history of back pain for approximately 15 years.  Moreover, on VA examination in July 2010, the examiner noted that the Veteran walked with a limp and attributed the Veteran's abnormal gait to the service-connected right and left knee disabilities.  This evidence, specifically the VA examination reports in July 2010 and January 2011, is new since it was not of record in January 1998, and material as collectively it relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability as secondary to a knee disability; namely, evidence that the Veteran's limping gait, which has been associated with the service-connected bilateral knee disabilities, may be causing or contributing to his lower back condition, along with statements from the Veteran that his back symptoms are worsened by his knee problems.  As such, the evidence directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  As new and material evidence having been presented, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 110.  The reopened claim is further addressed in the remand section.


ORDER

The claim of service connection for a back disability is reopened and to this extent only the appeal is granted. 



REMAND

The Board finds that additional development is necessary regarding the reopened claim.

The Veteran claims service connection for a back disability as secondary to a service-connected knee disability.  Service connection is now in effect for disabilities of both knees.  The Veteran underwent a VA examination in January 2011.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's degenerative disc disease of the lumbosacral spine was caused or secondary to the knee disability.  The Board notes that the VA examiner did not address whether the Veteran's lumbar spine disability was aggravated by his service-connected right or left knee disabilities.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, further VA examination is warranted to determine whether the Veteran's back disability, to include L5-S1 disc narrowing and degenerative changes of the lumbar spine, has been aggravated by his service-connected right or left knee disabilities. 

Also, VA records show that the Veteran applied for disability benefits from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Here, the Board is unable to determine whether there are any relevant, outstanding records in the custody of SSA.  On the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  However, if the Veteran has applied for disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim could potentially be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes an attempt should be made to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

On remand, relevant ongoing medical records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA the disability decision and all related records concerning the Veteran's application for disability benefits, and associate these records with the claims file.

2.  Request the Veteran to identify all medical providers (VA and private) from whom he has received back treatment, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

3.  Obtain, either electronically or physically, all relevant treatment records for treatment received at VA Medical Centers, not already in the claims file.

4.  After the above development is completed, arrange for the Veteran to be examined by a VA examiner in order to determine the nature and etiology of his back disability.  All indicated tests should be accomplished.  The examiner should review the claims folder.  The examiner should address the following: 

a) Identify any current low back disability present. 

b) Is it at least as likely as not (50 percent or greater probability) that any low back disability found on examination is etiologically related to service? 

c) Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by a service-connected disability, to include either the right or left knee disabilities?

d) Is it at least as likely as not (50 percent or greater probability) that any low back disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by a service-connected disability, to include either the right or left knee disabilities?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's back disability found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

5.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, the reopened claim should be adjudicated on the merits.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


